EXHIBIT 21.1 List of GreenHunter Resources, Inc. Subsidiaries GreenHunter Renewable Power, LLC, a Delaware limited liability company GreenHunter Wind Energy, LLC, a Wyoming limited liability company GreenHunter Mesquite Lake, LLC, a Delaware limited liability company GreenHunter Water, LLC, a Texas limited liability company Hunter Disposal, LLC, a Delaware limited liability company Ritchie Hunter Water Disposal, LLC, a Delaware limited liability company Hunter Hauling, LLC, a Texas limited liability company White Top Oilfield Construction, LLC, a Texas limited liability company Blackwater Services, LLC, a Texas limited liability company Virco Realty, LLC, an Ohio limited liability company Little Muskingum Drilling LLC, an Ohio limited liability company Blue Water Energy Solutions, LLC, an Oklahoma limited liability company GreenHunter Wheeling Barge, LLC, a West Virginia limited liability company GreenHunter Environmental Solutions, LLC, a Delaware limited liability company GreenHunter Hydrocarbons, LLC, a Texas limited liability company
